— In an action, inter alia, for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered April 13, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint and denied the plaintiffs cross motion for leave to amend the complaint and for summary judgment in his favor.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant seller lawfully exercised his right to cancel the contract of sale pursuant to cancellation clauses inserted in the contract for the seller’s benefit or for the benefit of both parties (see W.W.W. Assoc, v Giancontieri, 77 NY2d 157, 163 [1990]). H. Miller, J.P., Ritter, Goldstein and Crane, JJ., concur.